Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,252,598 B2 to Pan et al. Although the claims at issue are not identical, they are not patentably distinct from each other
As to claim 1, claim 1 of Pan discloses 
A method for a first User Equipment (UE) to perform sidelink logical channel (SL LCH) establishment, comprising: storing a list of sidelink radio bearer (SLRB) configurations, wherein each entry in the list contains a SLRB configuration and at least one PC5 QoS identifier (PQI) associated with the SLRB configuration, wherein each SLRB configuration includes at least a Sequence Number (SN) length and a Radio Link Control (RLC) mode, and does not include a sidelink logical channel (SL LCH) identity (“storing a list of sidelink radio bearer (SLRB) configurations …”); 
selecting an entry in the list according to a PQI of a PC5 QoS flow from a sidelink service (“selecting an entry …”); 
establishing a SL LCH for the PC5 QoS flow according to the SLRB configuration of the entry and assigning an identity for the SL LCH (“establishing a SL LCH …”); and 
transmitting information to a second UE to establish the SL LCH for the second UE (“transmitting information to a second UE …”).
As to claim 2, claim 1 of Pan discloses the limitations of this claim (“wherein the information includes at least …”) 
As to claim 3, claim 1 of Pan discloses the limitations of this claim (“transmitting sidelink packet(s) …”)
As to claim 4, claim 2 of Pan discloses the limitations of this claim (“wherein each sidelink configuration also includes TX only parameters …”)
As to claim 5, claim 2 of Pan discloses the limitations of this claim (“wherein the TX only parameters are parameters …”)
As to claim 6, claim 3 of Pan discloses the limitations of this claim.
As to claim 7, claim 4 of Pan discloses the limitations of this claim.
As to claim 8, claim 5 of Pan discloses the limitations of this claim.
As to claim 9, claim 5 of Pan discloses the limitations of this claim.
As to claim 10, claim 4 of Pan discloses the limitations of this claim.
As to claims 11-20, see double patenting rejections for claims 1-10, in the same order.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16,18-19,1-6,8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0124015 A1 to Loehr et al., in view of U.S. Patent Publication No. 2021/0329487 A1 to Wang et al.
As to claim 11, Loehr discloses 
A method for a first UE (User Equipment) to perform sidelink logical channel (SL LCH) establishment, comprising:
storing a list of sidelink bearer SLBR (paragraphs 67-68, sidelink bearers) configurations, wherein each entry in the list contains a SLRB configuration and at least one PC5 QoS identifier (PQI) associated with the SLRB configuration (paragraphs 239-258, Fig. 10, disclosing “a plurality of QoS configurations” being sent from the eNB to the Vehicular UE via Uu interface; further see paragraphs 70-73 and Table 1, disclosing the recited “list of SLBR configurations”, where each entry in Table 1 contains a sidelink configuration and the QCI identifier in Table 1 discloses a QoS identifier for a PC5 flow, since the sidelink is through the PC5 interface [see Fig. 10], teaching this limitation), wherein each sidelink configuration does not include any identity of SL LCH (see discussion and citations above, where each entry in Table 1, i.e., each “sidelink configuration”, does not include any identification to specifically identify a particular SL LCH, teaching this limitation, under BRI broadest reasonable interpretation);
selecting an entry in the list according to a PQI of a PC5 QoS flow from a sidelink
service (paragraphs 239-253 and Fig. 10: “determine priority and QoS configuration for V2X DATA” and “determine QoS configuration and QoS parameters based on QoS class indication”);
establishing a SL LCH for the PC5 QoS flow according to the SLBR configuration of the entry (paragraphs 239-253 and Fig. 10: “perform UE autonomous resource allocation based on priority and QoS parameter” and “transmit V2X data according to resource allocation”); 
an identity of the PC5 QoS flow (paragraph 155, disclosing a flow with priority value associated per packet PPPP being transmitted via the sidelink PC5, identified by the source/destination ID);
transmitting sidelink packet(s) from the PC5 QoS flow on the SL LCH (paragraphs 239-253 and Fig. 10: “perform UE autonomous resource allocation based on priority and QoS parameter” and “transmit V2X data according to resource allocation”).
Loehr does not appear to explicitly disclose wherein each SLRB configuration includes at least a Sequence Number SN length and a Radio Link Control RLC mode; assigning an identity for the SL LCH; transmitting information to a second UE to establish the SL LCH for the second UE.
Wang discloses wherein each SLRB configuration includes at least a Sequence Number SN length and a Radio Link Control RLC mode (paragraph 129: “a source UE sends the SL bearer-related configuration information to a target UE”, where such configuration includes “a length of a PDCP sequence number” and “RLC configuration” that includes “a non-acknowledgement mode or an acknowledgement mode”); 
assigning an identity for the SL LCH (paragraph 129: “a source UE sends the SL bearer-related configuration information to a target UE”, where such configuration includes “a logical channel configuration” that includes “a logical channel identifier”, thus teaching that the source UE may associated, i.e., “assign”, an identity to the logical channel of the sidelink); 
transmitting information to a second UE to establish the SL LCH for the second UE (Figs. 5, 11-12, paragraphs 129-133: “a source UE sends the SL bearer-related configuration information to a target UE”, disclosing exchange between source and target UEs to establish sidelink)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Wang’s teachings, in conjunction with and to modify Loehr’s teachings to reject the limitations of this claim, at least because a PHOSITA would have found it obvious to incorporate Wang’s teachings regarding SLRB configuration information in the SLRB configuration of Loehr, as well as Wang’s teachings of assigning SL LCH identity and transmitting information to a target UE, in Loehr’s SL RB teachings because both teachings are in the same field of sidelink configuration methods. This is at least because both Wang and Loehr are in the same field of endeavor of implementing and managing sidelink wireless communications from the PC5 interface between mobile terminals. The suggestion/motivation would have been to optimize signaling for the implementation and management of sidelink communications. (Loehr, paragraphs 1-54; Wang, paragraphs 1-14). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 12, Loehr and Wang teach the device of parent claim 11.
Wang discloses wherein the information includes at least the identity of the SL LCH (paragraph 129: “a source UE sends the SL bearer-related configuration information to a target UE”, where such configuration includes “a logical channel configuration” that includes “a logical channel identifier”, i.e., “identity of the SL LCH”), an identity of the PC5 QoS flow (paragraph 89: “QoS flow identifier QFI of a switched PC5 QoS flow”), and the SN length and the RLC mode included in the SLRB configuration (paragraph 129: “a source UE sends the SL bearer-related configuration information to a target UE”, where such configuration includes “a length of a PDCP sequence number” and “RLC configuration” that includes “a non-acknowledgement mode or an acknowledgement mode”). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Wang’s teachings, in conjunction with and to modify Loehr’s teachings to reject the limitations of this claim, at least because a PHOSITA would have found it obvious to incorporate Wang’s teachings regarding the “information” in Loehr’s SL RB teachings because both teachings are in the same field of sidelink configuration methods. This is at least because both Wang and Loehr are in the same field of endeavor of implementing and managing sidelink wireless communications from the PC5 interface between mobile terminals. The suggestion/motivation would have been to optimize signaling for the implementation and management of sidelink communications. (Loehr, paragraphs 1-54; Wang, paragraphs 1-14). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 13, Loehr and Wang teach the device of parent claim 11.
Loehr discloses transmit one or more sidelink packet(s) from the PC5 QoS flow on the SL LCH (paragraphs 239-253 and Fig. 10: “perform UE autonomous resource allocation based on priority and QoS parameter” and “transmit V2X data according to resource allocation”).
As to claim 14, Loehr and Wang teach the device of parent claim 11.
Loehr discloses wherein each SLRB configuration also includes TX only parameters (paragraphs 70-73 and Table 1, disclosing the recited “list of SLBR configurations”, where each entry in Table 1 includes, e.g., packet delay budget, packet error loss rate, resource type and priority level, which are TX only parameters, teaching this limitation)
As to claim 15, Loehr and Wang teach the device of parent claim 14.
Loehr discloses wherein the TX-only parameters are parameters that are used for the first communication device to perform transmission on the SL LCH associated with the SLRB configuration. (paragraphs 70-73 and Table 1, disclosing the recited “list of SLBR configurations”, where each entry in Table 1 includes, e.g., packet delay budget, packet error loss rate, resource type and priority level, which are TX only parameters, teaching this limitation)
As to claim 16, Loehr and Wang teach the device of parent claim 11.
Wang discloses wherein the information is transmitted after a unicast link has been established between the first communication device and the second UE. (paragraphs 126-133, Figs. 4 and 5, especially Fig. 5, “PC5 connection establishment”). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Wang’s teachings, in conjunction with and to modify Loehr’s teachings to reject the limitations of this claim, at least because a PHOSITA would have found it obvious to incorporate Wang’s teachings regarding the “information” in Loehr’s SL RB teachings because both teachings are in the same field of sidelink configuration methods. This is at least because both Wang and Loehr are in the same field of endeavor of implementing and managing sidelink wireless communications from the PC5 interface between mobile terminals. The suggestion/motivation would have been to optimize signaling for the implementation and management of sidelink communications. (Loehr, paragraphs 1-54; Wang, paragraphs 1-14). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 18, Loehr, and Wang teach the method as in the parent claim 11. 
Loehr discloses wherein the list of SLRB configurations are predefined in the first communication device (paragraphs 239-253 and Fig. 10 and paragraphs 70-73, in particular, paragraph 248; also see Fig. 9 and paragraphs 220-238).
As to claim 19, Loehr, and Wang teach the method as in the parent claim 11. 
Loehr discloses wherein the list of SLRB configurations are provisioned via a system information broadcasted by a BS (paragraphs 239-253 and Fig. 10 and paragraphs 70-73, in particular, paragraph 248; also see Fig. 9 and paragraphs 220-238).
As to claims 1-6,8-9, see rejections for claims 11-16,18-19, in the same order.

Claims 17, 20, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0124015 A1 to Loehr et al., in view of U.S. Patent Publication No. 2021/0329487 A1 to Wang, further in view of U.S. Patent Publication No. 2019/0215685 A1 to Wang et al. (“Wang II”).
As to claim 17, Loehr, Wang teach the method as in the parent claim 11. 
Wang II discloses wherein the information is transmitted via a PC5 RRC message (paragraph 103).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Wang II’s teachings, in conjunction with and to modify Loehr and Wang’s teachings to reject the limitations of this claim.  This is at least because both Wang and Loehr are in the same field of endeavor of implementing and managing sidelink wireless communications from the PC5 interface between mobile terminals. The suggestion/motivation would have been to optimize signaling for the implementation and management of sidelink communications. (Loehr, paragraphs 1-54; Wang, paragraphs 1-15; Wang II, paragraphs 1-15). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 20, Loehr, Wang teach the method as in the parent claim 11. 
Loehr discloses the list of SLRB configurations (paragraphs 239-253 and Fig. 10 and paragraphs 70-73, in particular, paragraph 248; also see Fig. 9 and paragraphs 220-238)
Wang II discloses wherein information is specified in a RRC specification (paragraph 103).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Wang II’s teachings, in conjunction with and to modify Loehr’s teachings to reject the limitations of this claim, since it would have been obvious for a PHOSITA to utilize Wang II’s RRC specification to convey the SLRB configurations in LOEHR.  This is at least because both Wang, Wang II and Loehr are in the same field of endeavor of implementing and managing sidelink wireless communications from the PC5 interface between mobile terminals. The suggestion/motivation would have been to optimize signaling for the implementation and management of sidelink communications. (Loehr, paragraphs 1-54; Wang, paragraphs 1-15; Wang II, paragraphs 1-15). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 7 and 10, see rejections for claims 17 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/               Primary Examiner, Art Unit 2463